Citation Nr: 0942563	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hip 
disability.

2.  Entitlement to disability ratings for degenerative disc 
disease of the lumbosacral spine higher than 10 percent from 
September 30, 2004, and 40 percent from December 16, 2008.

3.  Entitlement to an effective date earlier than September 
30, 2004, for the grant of service connection for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to November 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In a June 2005 rating 
decision, the RO denied the Veteran's request to reopen a 
claim for bilateral hip disability.  The RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine, effective September 30, 2004, and assigned a 10 
percent disability rating.  In a February 2009 rating 
decision, the RO increased the rating for degenerative disc 
disease of the lumbosacral spine to 40 percent, effective 
December 16, 2008.


FINDINGS OF FACT

1.  The Veteran did not appeal June or August 1996 rating 
decisions denying service connection for bilateral hip 
disability.

2.  Evidence received since the August 1996 rating decision 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the claim. 

3.  The Veteran's current bilateral hip pain is related to 
degenerative disc disease in his lumbosacral spine.

4.  From September 30, 2004, to December 15, 2008, 
degenerative disc disease of the lumbosacral spine was 
manifested by pain and limitation of motion, without 
limitation of forward flexion to 60 degrees or fewer, 
limitation of the combined range of motion to 120 degrees or 
fewer, muscle spasms or guarding severe enough to result in 
abnormal gait or spinal contour, or incapacitating episodes.

5.  From December 16, 2008, for degenerative disc disease of 
the lumbosacral spine has been manifested by pain and 
limitation of motion, without ankylosis or incapacitating 
episodes.

6.  The Veteran's earliest claim for service connection for 
back disability was received by the RO on September 30, 2004.


CONCLUSIONS OF LAW

1.  The June and August 1996 rating decisions denying service 
connection for bilateral hip disability are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302; 20.1103 
(2009).

2.  Evidence received since the August 1996 rating decision 
is new and material sufficient to reopen the claim for 
service connection for bilateral hip disability.  38 U.S.C.A. 
§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Bilateral hip pain is proximately due to service-
connected degenerative disc disease of the lumbosacral spine.  
38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2009).

4.  From September 30, 2004, through December 15, 2008, 
degenerative disc disease of the lumbosacral spine did not 
meet the criteria for a rating higher than 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

5.  From December 16, 2008, degenerative disc disease of the 
lumbosacral spine has not met the criteria for a rating 
higher than 40 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

6.  An effective date earlier than September 30, 2004, for 
the grant of service connection for degenerative disc disease 
of the lumbosacral spine is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in September 2004 and October 2006.  In the November 2004 
letter, the RO advised the Veteran of what information and 
evidence was needed to substantiate a claim for service 
connection as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  In an October 2006 letter, the RO 
advised the Veteran how VA determines disability ratings and 
effective dates.  The case was last adjudicated in the 
February 2009 rating decision.

In any event, the claims involving the evaluation and 
effective date for the Veteran's degenerative disc disease 
arise from the initial award of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
no further notice is required.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  The issuance 
of the statements of the case and supplemental statement of 
the case satisfied these requirements.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, to include service treatment records, post service 
treatment records, VA examination reports, and the transcript 
of a video conference hearing that the Veteran had in July 
2009, before the undersigned Veterans Law Judge.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process.  He reported for examinations, 
provided argument, and testified at a hearing.  Thus, VA 
provided the Veteran a meaningful opportunity to participate 
in the claims process, and the Veteran participated.  
Any error in the sequence of events or content of the notices 
is not shown to have affected the essential fairness of the 
adjudication, nor to have caused injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board grants herein the appeals to reopen a claim for 
service connection for bilateral hip disability and for 
service connection for bilateral hip disability.  Therefore, 
it is not necessary to discuss further VCAA compliance with 
respect to those issues.


Request to Reopen Claim for Service Connection for Bilateral 
Hip Disability

In December 1995, shortly after separation from service, the 
Veteran submitted a claim for service connection and 
disability compensation for several disorders, including 
bilateral hip problems, described as "[p]ain/degenerative 
joint disease, both hips".  The RO obtained the Veteran's 
service treatment records (STRs), and arranged for him to 
have VA medical examinations, including an examination 
addressing his hips.  In a June 1996 rating decision, the RO 
denied service connection for any bilateral hip condition.  
Following the receipt of additional evidence, the RO issued 
another rating decision in August 1996 again denying the 
claim.  


A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The Veteran did not 
file an NOD with the RO's June or August 1996 rating 
decisions denying service connection for bilateral hip 
disability.  Therefore, those decisions became final.

In September 2004, the Veteran requested to reopen a claim 
for service connection for bilateral hip problems.  A final 
decision on a claim that has been denied shall be reopened if 
new and material evidence with respect to that claim is 
presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The 
Court has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under 38 C.F.R. § 3.156, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the Veteran's hip 
disability claim was the June 1996 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

The evidence that was in the Veteran's claims file before the 
August 1996 rating decision includes his STRs and the report 
of a May 1996 VA examination of his hips.  The STRs show that 
the Veteran was seen for hip pain on multiple occasions in 
1992, 1993, 1994, and 1995.  On some x-rays, his hips 
appeared normal; on others, mild degenerative changes were 
noted.  In August 1995, a physical evaluation board found 
that the Veteran was unfit for duty due to bilateral 
mechanical pain unresponsive to conservative treatment.  The 
STRs left questions as to a diagnosis for the recurrent and 
chronic bilateral hip pain that the Veteran reported.

In the May 1996 VA examination, the Veteran reported 
increasing soreness in his hips.  The examiner observed a 
normal gait, normal hip movements, and normal ranges of 
motion of the hips.  The examiner did not find evidence of 
tenderness or muscle spasm with palpation of the hips.  The 
examiner found no x-ray evidence of degenerative changes.  
The examiner related being unable to make an orthopedic 
diagnosis with regard to the Veteran's hips, and unwilling to 
guess at one.

The evidence that has been added to the Veteran's claims file 
since the August 1996 rating decision includes records of 
more recent VA and private medical treatment and 
examinations, and statements from the Veteran, including his 
testimony at the July 2009 hearing.  The medical records, 
which are dated in 2004 to 2009, reflect reports of bilateral 
hip pain.  In statements submitted in 2004 and 2006, and in 
the 2009 hearing, the Veteran indicated that he first 
experienced bilateral hip pain during service, and that he 
continued to experience bilateral hip pain through the 
present.  He noted that he had sustained back injuries during 
service.  He also reported that treating physicians had 
indicated that his service-connected lumbosacral spine 
degenerative disc disease affected his hips and legs.  Of 
significance, the February 2005 VA examiner stated that the 
examiner believed 
the Veteran's hip pain was associated with his low back 
problem.

Since the June 1996 rating decision, the Veteran has raised a 
contention that his hip problems are secondary to his low 
back disability, which is service-connected, and a VA 
examiner has indicated a possible relationship.  As such, the 
new evidence relates to unestablished facts necessary to 
substantiate the claim of service connection for bilateral 
hip disability.  The added evidence, then, includes evidence 
that is both new and material to the claim.  The Board 
therefore grants reopening of the claim.




Service Connection for Bilateral Hip Disability

Having reopened the claim for service connection for 
bilateral hip disability, the Board will consider that 
reopened claim on its merits.  The Veteran contends that his 
bilateral hip pain began during service and has continued 
through the present.  He also raises an argument that the hip 
pain results from his service-connected low back disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
service connection claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's STRs show symptoms involving his hips, and also 
reflect concerns about his low back.  In November 1988, the 
Veteran sought treatment for back pain that developed with 
heavy lifting.  The treating practitioner's impression was 
paraspinal muscle pain.  In October 1989, the Veteran 
reported that he had slipped in the shower and landed on his 
rear end.  The treating practitioner noted tenderness and 
bruising in the coccyx area.  In June 1990, the Veteran 
reported to sick call after he twisted his back while playing 
volleyball.  The treating practitioner noted evidence of 
discomfort as the Veteran lowered himself into a chair.  The 
practitioner's impression was possible muscle strain or 
pinched nerve.  

In November 1992, the Veteran reported a one month history of 
left hip pain.  The treating practitioner's assessment was 
possible sciatica.  In December 1992, the Veteran reported 
ongoing pain in his left hip, shooting down his left leg.  
The assessment of possible sciatica was continued.  Left hip 
x-rays were taken, and did not show any abnormalities.  In 
November 1994, the Veteran reported a two year history of 
left hip pain.  Bilateral hip x-rays showed minimal marginal 
degenerative changes involving the right and left acetabulum 
superiorly, and no other abnormalities.  In December 1994, a 
treating practitioner indicated that the left hip pain 
possibly was due to chronic hip strain.  The Veteran reported 
in December 1994 that he had pain in both hips, worse in the 
left.  In January 1995, the Veteran was placed on limited 
duty because of his chronic bilateral hip pain.  Bilateral 
hip MRI performed in May 1995 did not show any sign of 
avascular necrosis.  In August 1995, a physical evaluation 
board found that the Veteran was unfit for duty due to 
bilateral mechanical hip pain that was unresponsive to 
conservative treatment.  The Veteran's STRs do not contain a 
report of any further examination of the Veteran before his 
separation from service in November 1995.

After service, in December 1995, the Veteran sought service 
connection for bilateral hip problems.  He did not report, or 
seek service connection for, any back disorder.  On VA 
examination in May 1996, the Veteran reported worsening 
soreness in his hips.  The examiner could not find any 
objective evidence of hip symptoms, and found that hip x-rays 
did not show degenerative changes.  The examiner declined to 
make any orthopedic diagnosis with regard to the Veteran's 
hips.

In September 2004, the Veteran sought private medical 
treatment.  He reported a several week history of low back 
pain, with radiation of the pain into both lower extremities.  
A lumbar spine MRI showed evidence of disc bulging at L4-L5 
and L5-S1.  Later in September 2004, the Veteran requested to 
reopen a claim for service connection for bilateral hip 
problems.  He also requested service connection for low back 
disability.

In February 2005, a VA orthopedic surgeon examined the 
Veteran.  The Veteran reported having constant pain in his 
low back and hips, and episodes of worse pain.  The examiner 
reported having reviewed the Veteran's claims file.  The 
examiner noted evidence of tenderness in the Veteran's low 
back, and pain on straight leg raising at 60 degrees 
bilaterally.  The examiner reviewed x-rays and the MRI and 
noted evidence of disc space narrowing and disc degeneration.  
The examiner concluded that the Veteran's low back pain was 
due to degenerative disc disease.  He stated the opinion that 
it was as likely as not that the degenerative disc disease 
was associated with a service-connected condition.  Of the 
bilateral hip pain that the Veteran reported, the examiner 
stated, "I believe that this is not a true hip pain, but a 
pain associated with a low back problem."

In the June 2005 rating decision, the RO granted service 
connection for low back disability, described as degenerative 
disc disease of the lumbosacral spine.

In written statements and hearing testimony in support of his 
claim, the Veteran asserts that his bilateral hip pain began 
during service and continued after service, and that his 
bilateral hip pain is related to his service-connected 
lumbosacral degenerative disc disease.

The Veteran had chronic hip pain during service and has been 
diagnosed with chronic hip pain.  However, post service x-
rays and MRI reflect no underlying hip disease or disorder.  
Pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute 
disability for which service connection may be granted.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal 
dismissed in part, and vacated and remanded in part, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the VA examiner has indicated that the claimed 
hip pain is not a true hip pain but is pain associated with 
his low back problem.  In essence, the Veteran's hip 
complaints are essentially radiating pain from his back.  As 
he is service connected for degenerative disc disease of his 
lumbar spine, and the examiner linked his claimed hip pain to 
such disability, service connection for bilateral hip pain is 
warranted as part and parcel of his degenerative disc 
disease.  As the grant of service connection satisfies the 
appeal, the Board is without jurisdiction to address whether 
his bilateral hip pain would support a rating separate from 
his degenerative disc disease.  Such matter will be addressed 
by the RO upon implementation of this decision. 




Ratings for Degenerative Disc Disease of the Lumbosacral 
Spine 

The RO granted service connection, effective September 30, 
2004, for degenerative disc disease of the Veteran's 
lumbosacral spine, and assigned a disability rating of 10 
percent.  The Veteran appealed that rating.  The Veteran 
later increased the rating to 40 percent, effective December 
16, 2008.  The Veteran has continued his appeal, and is 
seeking ratings higher than 10 percent from September 30, 
2004, and 40 percent from December 16, 2008.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  The Court has held that, 
at the time of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

In this case, the Veteran appealed the initial disability 
rating that the RO assigned and appealed a subsequent 
increased rating.  The Board will consider the evidence for 
the entire period since September 30, 2004, the effective 
date of the grant of service connection, and will consider 
whether ratings higher than the existing ratings are 
warranted for any part of that period.

Under the rating schedule, intervertebral disc syndrome is to 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The criteria for evaluating a disorder of the thoracolumbar 
spine under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) are as 
follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months  ... 60 percent

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months  
.........................................
............. 40 percent

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months  
.........................................
............. 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the past 12 
months  .......................................... 10 percent

Note (1): For purposes of evaluations 
under Diagnostic Code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

38 C.F.R. § 4.71a.

VA treatment records note complaints of low back pain.  VA 
examination reports provide evidence as to the measurable 
manifestations of the Veteran's disc disease.  On VA 
examination in February 2005, the Veteran reported constant 
low back pain, and episodes of worse back pain that occurred 
two to three times per week.  He stated that the flare-ups 
were brought on by walking, and relieved by resting a few 
minutes.  He reported that he worked in maintenance, and that 
his low back pain caused him to miss a month of work in 
September 2004.  In the 2005 examination, the ranges of 
motion of the Veteran's thoracolumbar spine were as follows: 
forward flexion to 70 degrees without pain and to 75 degrees 
with pain, lateral flexion to 40 degrees to each side without 
pain, rotation to 80 degrees to the left without pain, and to 
70 degrees to the right without pain and 80 degrees with 
pain.  The examiner did not report the range of extension.  
The examiner noted there were no muscle spasms and no 
radiculopathy on objective examination. 

On VA examination on December 16, 2008, the Veteran reported 
that his low back disability had worsened over time.  He 
stated that his back disorder made him unable to walk more 
than a few yards.  The examination report indicated that the 
Veteran did not have incapacitating episodes of disc disease.  
The Veteran indicated that he worked full time in 
maintenance, and that he had not lost any time from work over 
the preceding twelve months.  The examiner concluded that the 
Veteran's disc disease did not have significant effects on 
his work.  The ranges of motion of the thoracolumbar spine 
were as follows: forward flexion to 30 degrees, extension to 
15 degrees, lateral flexion to 15 degrees to the left and 25 
degrees to the right, and rotation to 30 degrees to each 
side.  There was objective evidence of pain with motion.  
There was no additional limitation of motion with three 
repetitions of each motion.  There were no muscle spasms and 
neurological examination was normal. 

In the July 2009 hearing, the Veteran reported that he worked 
as an industrial mechanic.  He stated that his back pain 
interfered with his work.  He explained that his work 
required bending over to work on equipment, and that his back 
pain made such movements very difficult.  He related that he 
was trying to change jobs to one where he would monitor but 
not repair equipment, as such a job would be less affected by 
his back disability.  He stated that he was careful at work 
to avoid aggravating his back, and that he had not lost time 
from work recently.  He noted that he missed a month of work 
in September 2004, when he had very severe back symptoms and 
was diagnosed with disc disease.  He stated that no physician 
had prescribed bedrest to address his back disability.  He 
stated that two to four times a week he had episodes of 
especially severe back pain, and that these flare-ups usually 
resolved in a few minutes.

The evidence reflects that the Veteran's disc disease does 
not produce incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Therefore, the General Rating Formula will result in higher 
ratings.  The limitation of motion of Veteran's spine, as 
shown in the 2005 examination, did not meet the criteria for 
a rating higher than 10 percent under the General Rating 
Formula even considering complaints of pain.  In the 2008 
examination, there was greater limitation of motion, but the 
thoracolumbar spine was not in ankylosis (frozen).  Thus, the 
condition of the spine did not warrant a rating higher than 
40 percent.  Moreover, none of the evidence reflects 
neurological symptoms resulting in incomplete paralysis to 
warrant a separate neurological rating.  See 38 C.F.R. 
§ 4.124a.  Thus, the preponderance of the evidence is against 
ratings higher than the 10 percent and 40 percent ratings 
that are in effect for the Veteran's degenerative disc 
disease.  Thus, the appeal for higher initial ratings is 
denied.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's degenerative disc disease.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


Effective Date for the Grant of Service Connection for
Degenerative Disc Disease of the Lumbosacral Spine

The RO granted service connection for the Veteran's low back 
disability, lumbosacral degenerative disc disease, effective 
September 30, 2004, the date when the RO received the 
Veteran's claim for service connection for low back 
disability.  The Veteran has appealed for an earlier 
effective date.  In the July 2009 hearing, the Veteran noted 
that he had several back injuries during service.  He pointed 
out that some practitioners who treated his hip pain during 
service indicated that the hip pain might be due to a low 
back disorder, sciatica.  The Veteran noted that, more 
recently, physicians had concluded that his hip pain was a 
product of his low back disorder, which has been diagnosed as 
disc disease.  The Veteran argues that, because his back 
disorder began during service, and was the cause of his hip 
pain that began during service, the effective date for 
service connection for his back disorder should be based on 
his 1995 claim for service connection for a hip disorder.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  When the claim arose 
within one year after separation from service, service 
connection will be effective the day following separation 
from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  Otherwise, the effective date will be the 
date of the receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(1).

The Veteran correctly asserts that the hip disability that he 
claimed in 1995 has since been determined to be a 
manifestation or result of his back disability.  The claim 
that the Veteran submitted in 1995, however, was for a hip 
disability, and not for a back disability.  During the VA 
examinations in March 1996, the Veteran did not complain of 
back pain, and described his hip pain being located in the 
lower portion of the buttocks on each side.  There was no 
muscle spasm.  The examiner also noted that x-ray taken of 
the hips also revealed normal sacroiliac joints and 
low lumbar area.  The Veteran claimed service connection for 
his hips which is consistent with his complaints made to the 
VA examiner.  The adjudicator was 
not required, or reasonably expected to extrapolate from the 
stated claim of hip disability that the Veteran was raising a 
claim for a low back disability.  Indeed, his reopened claim 
listed both his hip and back as separate problems.  

The 1995 claim, then, did not include a claim for back 
disability.  The RO received on September 30, 2004, the claim 
for back disability that the Veteran submitted.  The grant of 
service connection for the low back disability cannot be 
earlier than the date the claim was received.  The Board 
therefore denies the appeal for an earlier effective date.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hip disability is 
reopened.

Service connection for bilateral hip pain as part and parcel 
of the degenerative disc disease of the lumbar spine is 
granted.

From September 30, 2004, to December 15, 2008, a rating 
higher than 10 percent for degenerative disc disease of the 
lumbosacral spine is denied.

From December 16, 2008, a rating higher than 40 percent for 
degenerative disc disease of the lumbosacral spine is denied.

An effective date earlier than September 30, 2004, for the 
grant of service connection for degenerative disc disease of 
the lumbosacral spine is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


